--------------------------------------------------------------------------------

Exhibit 10.2

 
SETTLEMENT AND RELEASE AGREEMENT
 
THIS SETTLEMENT AND RELEASE AGREEMENT (together with the exhibits hereto, the
“Settlement Agreement”) is made and entered into effective as of
September 23, 2010, by and between Health Discovery Corporation (“HDC”), a
Georgia corporation and William F. Quirk, Jr. (the “Investor”) (HDC and Investor
are collectively referred to herein as the “Parties”).
 
W I T N E S S E T H:
 
WHEREAS, Investor has filed a lawsuit in Fulton County Superior Court (No.
2010CV185333) (the “Action”) claiming that Investor is entitled to a two-year
extension on the exercise period of certain warrants received by Investor in
connection that certain Securities Purchase Agreement dated August 15, 2007 by
and between HDC and the investors listed therein (including Investor) (as
amended, the “Purchase Agreement”);
 
WHEREAS, HDC has filed certain counterclaims against Investor alleging that
Investor, as a director of HDC during the negotiation and execution of the
Purchase Agreement and the related warrants, violated certain fiduciary duties
owed to HDC and its shareholders; and
 
WHEREAS, although HDC denies the claims made by Investor and Investor denies the
counterclaims made by HDC, the Parties have heretofore engaged in substantial
negotiations regarding the settlement of Investor’s potential claims and now
wish to document the terms of the agreed settlement.
 
NOW, THEREFORE, for and in consideration of the promises, covenants, warranties
and agreements set forth herein, and other good and valuable consideration, the
Parties, intending to be legally bound, hereby covenant and agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
1.  The Exchanged Warrants.  Pursuant to claims made in the Action, Investor has
asserted that Health Discovery Corporation Stock Purchase Warrant No. 07-047 for
16,263,888 shares of common stock of HDC at an exercise price of $0.14 per share
(the “$0.14 Warrant”) and Health Discovery Corporation Stock Purchase Warrant
No. 07-048 for 16,263,888 shares of common stock of HDC at an exercise price of
$0.19 per share (the “$0.19 Warrant” and together with the $0.14 Warrant, the
“Exchanged Warrants”) expire on September 7, 2012.  HDC asserts, however, that
the Exchanged Warrants expired unexercised on September 7, 2010.
 
Investor and HDC expressly acknowledge that Investor still holds Health
Discovery Corporation Stock Purchase Warrant dated January 31, 2006 for
1,000,000 shares of HDC common stock with an exercise price of $0.13 and an
exercise period expiring on January 31, 2012 (the “Existing Warrant”).  The
Existing Warrant and all of the Investor’s rights thereunder are unaffected by
this Agreement.
 
2.  Grant of New Warrants in Exchange for the Exchanged Warrants.  Immediately
upon execution of this Settlement Agreement, Investor shall transfer and deliver
the Exchanged Warrants to HDC (i.e., warrants representing 32,527,776 underlying
shares of HDC common stock).  In exchange therefore, HDC shall issue three new
warrants to Investor for a total of 10,000,000 shares of HDC common stock (the
“Settlement Warrants”), substantially in the form set forth at Exhibit A, on
such terms as set forth below:
 
  Settlement Warrants
  Number of Warrants
  Exercise Price
  Exercise Period Ending on
  First Warrant
  3,333,333
  $0.20
  September 22, 2011
  Second Warrant
  3,333,333
  $0.25
  March 22, 2012
  Third Warrant
  3,333,334
  $0.30
  September 22, 2012



 
2

--------------------------------------------------------------------------------

 
 
As a result of the exchange of the Exchanged Warrants for the Settlement
Warrants, a net total of 22,527,776 shares of underlying HDC common stock shall
become available for use by HDC for unrestricted corporate purposes.  The
Settlement Warrants shall be immediately exercisable by Investor.  HDC shall
deliver the Settlement Warrants to Investor within five Business Days of the
effective date of this Settlement Agreement.
 
If at any time after the date hereof, HDC proposes to file or amend a
registration statement under the Securities Act of 1933 with respect to HDC’s
common stock (other than a registration statement on Form S-8 or Form S-4, for
an offering of debt that is convertible into equity securities of HDC, or for a
dividend reinvestment plan), then HDC shall give Investor at least 30 days
written notice prior to filing any such registration statement or amendment.  If
within 15 days of receipt of such written notice Investor shall request in
writing that HDC register the shares of common stock underlying the Existing
Warrant and the Settlement Warrants in such registration statement or amendment,
then HDC shall use its reasonable best efforts to cause the shares of common
stock underlying the Existing Warrant and the Settlement Warrants to be included
in such registration statement or amendment, when filed, and registered for
resale (subject to the consent of the underwriter in any underwritten offering
and subject to pro-rata cutback along with other shares with similar
registration rights).  The registration rights referred to in this Section shall
be suspended as soon as, but only as long as, all of the shares of common stock
underlying the Existing Warrant and the Settlement Warrants are freely saleable,
without registration, under the provisions of Rule 144 promulgated pursuant to
the Securities Act of 1933.
 
 
3

--------------------------------------------------------------------------------

 
3.     Exercise Price Adjustment.  HDC agrees to establish a hypothetical
account on its books and records to provide Investor an adjustment (the
“Exercise Price Adjustment”) to be used against the aggregate exercise price of
the Settlement Warrants.  The Exercise Price Adjustment shall be based upon a
valuation equal to the fair market value of a hypothetical 2,000,000 shares of
HDC common stock (subject to adjustment to reflect any stock dividend, stock
split, or reverse stock split, or any capital reorganization or recapitalization
of HDC affecting its common stock), as if such shares were being held in the
account, and may be applied by Investor, in whole or in part, to the exercise of
all or part of the Settlement Warrants (i.e. upon exercise of one or more of the
Settlement Warrants, any unused portion of the Exercise Price Adjustment shall
carry over to, and may be used in, any subsequent exercises of any of the
Settlement Warrants).
 
The fair market value of each hypothetical share of HDC common stock pursuant to
this Section 3 shall be the closing price of HDC’s common stock on the
over-the-counter bulletin board (or upon Nasdaq or any other exchange if HDC’s
shares shall then be so listed) on the day immediately preceding the date of
notice by Investor that Investor intends to exercise all or a portion of the
Settlement Warrants (or if no such trade occurs or if HDC’s common stock is not
then traded, then the fair market value of each share shall be determined by the
definition of “Current Market Price” in the form of Settlement Warrant attached
hereto as Exhibit A).  Immediately following the application of some or all of
the Exercise Price Adjustment to an exercise of any amount of one or more of
Settlement Warrants, the number of hypothetical shares of HDC common stock used
to determine the then current amount of the available balance of the Exercise
Price Adjustment shall be reduced by that number of shares (including factional
shares, if any) equal to the following amount: (i) the dollar value of the
Exercise Price Adjustment applied to the exercise, divided by (ii) the fair
market value per share used in calculating the Exercise Price Adjustment for
such exercise.
 
 
4

--------------------------------------------------------------------------------

 
If Investor does not request the use of the entire Exercise Price Adjustment to
offset the exercise price of all or a portion of the Settlement Warrants prior
to the second anniversary of the effective date of this Settlement Agreement,
then Investor will receive no value for the remaining balance of the Exercise
Price Adjustment and HDC will reverse any entry on its books and records for the
remaining balance of the Exercise Price Adjustment.
 
Investor’s right to the Exercise Price Adjustment under this Section is personal
to Investor and may not be transferred to another person notwithstanding any
transfer of all or a portion of the related Settlement Warrants, provided,
however, that the right to the Exercise Price Adjustment shall, upon Investor’s
death, transfer to Investor’s estate and shall be exercisable by his personal
representative.  Investor’s right to the Exercise Price Adjustment under this
Section shall not entitle Investor to any rights as a stockholder of HDC,
including, without limitation, the right to vote, to receive dividends and other
distributions or to receive notice of or attend meetings of stockholders or any
other proceedings of HDC.
 
4.  Dismissal of Action.  Within five Business Days of the date of this
Agreement, provided Investor has received the executed originals of the
Settlement Warrants, the Parties shall take all action necessary to dismiss with
prejudice the Action (including the counterclaims raised therein) by filing the
Consent Dismissal with Prejudice attached hereto as Exhibit B.
 
 
5

--------------------------------------------------------------------------------

 
5.  Investor’s General Release and Covenant Not to Sue.  For himself and his
successors, assigns, agents, affiliates and representatives, Investor hereby
releases HDC and all of its predecessors, successors, assigns, affiliates,
subsidiaries, parents, current and former directors, employees, agents,
accountants, attorneys, and other representatives of any kind, including without
limitation, Stephen D. Barnhill in his personal capacity in addition to his
roles as an officer and director of HDC (all such persons or entities referred
to as the “HDC Released Parties”) from and as to any and all liability, claims,
actions, causes of action, suits, and demands, whether in law or in equity,
whether known to Investor or unknown, whether ex contractu or ex delicto, for
damages of every kind, character or description, costs, expenses, compensation,
consequential damages, attorney’s fees and expenses of litigation and any
damages for fraud or misrepresentation, or any other thing whatsoever
(including, without limitation, any claims arising out of or in any way
pertaining to the Action, the Purchase Agreement, the $0.14 Warrant or the $0.19
Warrant, but excluding any claims arising out of or in any way pertaining to the
Existing Warrant), from the beginning of time to the date of this Settlement
Agreement (all such liabilities, claims, actions, causes of action, suits, and
demands, whether in law or in equity, whether known or unknown, whether ex
contractu or ex delicto, referred to as the “Investor Claims”).  Investor agrees
that this release is to be construed in its broadest possible sense to release
the HDC Released Parties from the Investor Claims.  In addition, Investor
covenants not to sue any of the HDC Released Parties for any Investor
Claims.  The Parties agree this general release and covenant not to sue does not
relate to, and shall have no affect upon, any rights or claims of Investor
relating to (a) any potential non-performance by HDC under this Settlement
Agreement, (b) the Existing Warrant or (c) events, actions or conduct after the
execution of this Settlement Agreement.
 
 
6

--------------------------------------------------------------------------------

 
6.  HDC’s General Release and Covenant Not to Sue.  For itself and its
successors, assigns, affiliates, agents, principals, officers, directors and
representatives, HDC hereby releases Investor and all of his predecessors,
successors, assigns, affiliates, employees, agents, accountants, attorneys, and
other representatives of any kind (all such persons or entities referred to as
the “Investor Released Parties”) from and as to any and all liability, claims,
actions, causes of action, suits, and demands, whether in law or in equity,
whether known to HDC or unknown, whether ex contractu or ex delicto, for damages
of every kind, character or description, costs, expenses, compensation,
consequential damages, attorney’s fees and expenses of litigation and any
damages for fraud or misrepresentation, or any other thing whatsoever
(including, without limitation, any claims arising out of or in any way
pertaining to the Action, the counterclaims set forth in the Action, or the
facts relating to the Counterclaims set forth in the Action), from the beginning
of time to the date of this Settlement Agreement (all such liabilities, claims,
actions, causes of action, suits, and demands, whether in law or in equity,
whether known or unknown, whether ex contractu or ex delicto, referred to as the
“HDC Claims”).  HDC agrees that this release is to be construed in its broadest
possible sense to release the Investor Released Parties from the HDC Claims.  In
addition, HDC, its directors and officers covenant not to sue any Investor
Released Parties for any HDC Claims.  The Parties agree this general release and
covenant not to sue does not relate to any potential non-performance by Investor
under this Settlement Agreement or to claims arising from conduct after the
execution of this Settlement Agreement.
 
7.  Standstill Agreement.  Investor further agrees that for a period of five
years following the execution of this Agreement, neither Investor nor any of his
affiliates, agents or representatives shall (i) except with the specific written
request of HDC, acting through a vote of a majority of its board of directors,
propose to enter into, directly or indirectly, any merger, tender offer,
exchange offer, recapitalization or any other business combination involving
HDC, other than any such transaction or offer approved by the HDC board of
directors and publicly announced, (ii) solicit proxies or consents to vote any
securities of HDC, (iii) engage in short selling the common stock of HDC or
otherwise enter into any agreement or arrangement with any person for the
purposes of short selling the common stock of HDC, (iv) act alone or in concert
with others to seek to control or influence the management, board of directors
or policies of HDC, or (v) cooperate with any party seeking to do any of the
foregoing.
 
 
7

--------------------------------------------------------------------------------

 
8.  No Admission of Liability.  The execution of this Settlement Agreement by
the Parties hereto and the performance of the obligations stated and
contemplated hereby do not constitute an admission of any obligation or
liability by any Party to any other Party, but represent only a desire by the
Parties to buy their peace, to compromise and settle complex and contested
issues and avoid the expense and uncertainty of litigation.  The Parties
explicitly deny any and all liability with regard to all allegations and claims
that are subject to this Settlement Agreement.
 
9.  Confidentiality.  The Parties and their counsel represent and agree that
upon execution of this Settlement Agreement, they will keep the terms, amount,
and facts of this Settlement Agreement completely confidential, and that they
will not hereafter voluntarily disclose any information in any form, directly or
indirectly, concerning this Settlement Agreement, to any person, entity, or
governmental body; provided, however, that HDC may make public disclosure by any
means necessary (i.e. press release) to distribute the material terms of the
Settlement Agreement to the stockholders and potential purchasers of HDC’s
common stock.  The Parties agree that in response to any inquiries, they will
state only that the claims have been resolved and the Action has been dismissed,
provided, however, that the Investor may disclose anything that HDC discloses in
any publicly-available press releases or filings that it makes with the
Securities and Exchange Commission.  Notwithstanding the foregoing, nothing in
this Settlement Agreement shall prohibit the Parties from disclosing such terms
to their legal, financial or tax advisers, or as otherwise required by law
(including, without limitation, HDC’s obligations to make public disclosures
under the Securities Act, or the Securities Exchange Act of 1934, as amended) or
to enforce the terms of this Settlement Agreement.  In the event disclosure of
the terms of this Settlement Agreement through production of documents or by
testimony is the subject of a legal demand asserted with the authority and
jurisdiction of a court or governmental entity, the Party receiving such demand
in the form of a subpoena, court order, or other request sanctioned by law shall
promptly notify the other Party of such demand by written notice to provide the
other Party with an opportunity to quash or defend against any disclosure of any
kind concerning this Settlement Agreement within the time prescribed by law.  In
the event of any disclosure, all reasonable efforts will be used to provide only
such information as is required.
 
 
8

--------------------------------------------------------------------------------

 
10.  No Disparagement.  The Parties acknowledge and agree that they will not
intentionally make any disparaging, libelous, slanderous or defamatory
statements directly or indirectly in any form against the other Party and any of
their employees, officers, executives, attorneys, affiliates, agents and
representatives, and that they shall instruct their employees, officers,
executives, attorneys, affiliates, agents and representatives not to make any
such statements.
 
11.  Each Party Bears Own Costs.  Each Party shall bear its or his own
respective costs relating to this settlement, including the costs of its or his
respective attorneys.
 
12.  Advice of Attorneys; No Presumption Against Drafting Party.  The Parties
hereto have entered into this Settlement Agreement freely, each upon the advice
of attorneys of their own choosing.  Each Party acknowledges that it fully
understands the terms of the Settlement Agreement.  The releases provided herein
are given voluntarily and are not based upon any representations or statements
of any kind by any Party, or representative of any Party, as to the merit, legal
liability, or value of any claim or claims released herein, or any other matter
relating thereto.  If an ambiguity or question of intent arises with respect to
any provision or provisions of this Settlement Agreement, the Settlement
Agreement will be construed as if drafted jointly by the Parties and no
presumption of burden of proof will arise favoring or disfavoring either party
by virtue of authorship of any of the provisions of this Settlement Agreement.
 
 
9

--------------------------------------------------------------------------------

 
13.  Governing Law; Forum.  This Settlement Agreement shall be deemed an
agreement made and to be performed in the State of Georgia and shall be
construed in accordance with the laws of the State of Georgia, without regard to
conflict of laws provisions. The Parties consent to the exclusive jurisdiction
and venue of the United States District Court for the Northern District of
Georgia (provided that if jurisdiction is not proper in federal court, the
parties consent to the exclusive jurisdiction and venue of the superior and
state courts sitting within Fulton County, Georgia), with respect to any and all
disputes arising hereunder and with respect to the enforcement of this
Settlement Agreement.  The Parties hereby waive any objection that the forum is
inconvenient.
 
14.  Remedies.  The Parties agree damages would not be an adequate remedy if one
Party does not take the actions required under this Settlement Agreement and
each Party agrees the other shall be entitled to seek equitable relief from the
United States District Court for the Northern District of Georgia (provided that
if jurisdiction is not proper in federal court, the parties consent to the
exclusive jurisdiction and venue of the superior and state courts sitting within
Fulton County, Georgia).  Furthermore, each Party agrees that it will reimburse
the other Party for the other Party’s reasonable legal costs and expenses
actually incurred by the other Party related to any breach by the first Party of
this Settlement Agreement upon a final judicial determination that such first
Party breached this Settlement Agreement.
 
 
10

--------------------------------------------------------------------------------

 
15.  Multiple Counterparts.  This Settlement Agreement may be executed in
multiple original counterparts, each of which will be deemed an original and
together shall constitute one document.  In addition, the Parties agree that
facsimile signatures shall be acceptable to evidence the Parties’ assent to this
Settlement Agreement.
 
16.  Entire Understanding.  This Settlement Agreement, along with the
agreements, instruments and schedules attached as exhibits hereto (including the
Settlement Warrants), contains the entire understanding and agreement by and
between the Parties hereto and is intended to settle all claims and disputes
related to or arising out of the matters in the Action, the Investor Claims and
the HDC Claims.  This Settlement Agreement, including the exhibits, supersedes
any prior understandings or agreements (other than the Existing Warrants, which
shall be unaffected hereby), whether oral or written, and none of the Parties is
relying on any promises, representations, communications, statements,
assertions, declarations, omissions, agreements, arrangements or understandings,
oral or written, that are not fully expressed herein.  Additionally, the
consideration recited herein is the full, complete and entire consideration for
this Settlement Agreement, and there is no further consideration to be paid or
exchanged by any Party to any other Party other than as recited herein.
 
17.  No Transfer of Claims; Capacity.  Each of the Parties to this Settlement
Agreement hereby represents and warrants that it has not assigned or otherwise
transferred to any other person any interest in the claims, demands,
obligations, or causes of action released herein and that such Party has the
authority and the proper approval to execute this Settlement Agreement and that
the undersigned representative of each Party is acting within the scope of his
authority to enter into and execute this Settlement Agreement.
 
 
11

--------------------------------------------------------------------------------

 
18.  Successors and Assigns.  This instrument shall be binding upon each of the
Parties, their successors, representatives, officers, directors, agents,
employees and assigns.
 
19.  Notices.  For purposes of this Agreement, “Business Day” shall mean any day
that is not a Saturday or Sunday or a day on which banks are required or
permitted to be closed in the State of Georgia.  Any notice required to be
provided pursuant to this Settlement Agreement shall be in writing and shall be
deemed given (a) if by hand delivery, upon receipt thereof, (b) if mailed, three
Business Days after deposit in the U.S. mails, postage prepaid, registered or
certified mail, return receipt requested, (c) if sent by nationally recognized
overnight courier, one Business Day after deposit therewith or (d) if faxed,
upon completion of the facsimile transmission, as verified by a printout showing
satisfactory transmission, except that should a facsimile be sent on a
non-Business Day or after 5:00 pm on a Business Day, receipt shall be deemed to
occur on the next Business Day.  Any party giving notice shall send courtesy
copies of such notice by email (with any applicable forms attached
thereto).  All notices shall be addressed to the Parties at the respective
addresses indicated below:
 
 

 
If to HDC:
     
Health Discovery Corporation
   
2 East Bryan Street, Suite #502
   
Savannah, Georgia 31401
   
Attn: Stephen Barnhill
   
Facsimile:  (912) 443-1989
   
Email:  sbarnhill@healthdiscoverycorp.com
       
with a copy (which shall not constitute notice) to:
         
Nelson Mullins Riley & Scarborough, LLP
   
201 17th Street NW
   
Suite 1700
   
Atlanta, GA 30363
   
Attn: Jeffrey A. Allred
   
Facsimile:  (404) 322-6050
   
Email:  jeff.allred@nelsonmullins.com

 
 
12

--------------------------------------------------------------------------------

 

       
If to the Investor:
     
William F. Quirk, Jr.
   
10 Water Witch Crossing
   
Savannah, GA 31411
   
Facsimile: (912) 598-5149
   
Email:  wfquirk@bellsouth.net
       
with a copy (which shall not constitute notice) to:
         
Morris, Manning & Martin, LLP
   
1600 Atlanta Financial Center
   
3343 Peachtree Rd., NE
   
Atlanta, GA 30326
   
Attn: David Rabin
   
Facsimile:  (404) 365-9532
   
Email:  drabin@mmmlaw.com



Each Party shall promptly notify the other Party of any address change.
 
20.        Income Tax Treatment.  HDC acknowledges that for income tax purposes
the transaction contemplated by this Settlement Agreement will be treated by
Investor as an exchange of the Exchanged Warrants for the Settlement Warrants
pursuant to and governed by Sections 354, 368(a)(1)(E), and 1032 of the Internal
Revenue Code of 1986, as amended (the “Code”).  Investor acknowledges that HDC
is not providing Investor with any tax advice and Investor is relying solely on
the advice of its tax advisors in making the foregoing determination.  Unless
and then only to the extent otherwise required by a “determination” (as defined
in Section 1313(a)(1) of the Code) or by a similar applicable provision of state
or local law, each Party agrees (i) to report the transaction contemplated by
this Settlement Agreement as an exchange governed by Sections 354, 368(a)(1)(E),
and 1032 of the Code and (ii) not to take any position on any income tax return,
or in any audit, administrative proceeding, or litigation, that is inconsistent
with the characterization of the transaction as an exchange governed by Sections
354, 368(a)(1)(E), and 1032 of the Code.
 
 
13

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties hereto have caused this Settlement Agreement to
be executed as of the date and year first set forth above.


 
HEALTH DISCOVERY CORPORATION
 
 
By:                                                                
 Thomas L. Gallagher
                Executive Vice President
 
 
INVESTOR
 
______________________________
                 William F. Quirk, Jr.
 
14